Citation Nr: 0024310	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $9,391.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 decision of the Committee on 
Waivers and Compromises of the Jackson, Mississippi, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to the veteran's request for waiver 
of the recovery of an overpayment of improved disability 
pension benefits, in the calculated amount of $9,391.


REMAND

The evidentiary record in this case reflects that the 
overpayment of improved disability pension benefits, 
calculated as $9,391, resulted from the retroactive 
termination of the veteran's disability pension award from 
February 1, 1995 after it was learned by the RO that the 
veteran had failed to report receipt of interest and gambling 
income.

In support of his claim, the veteran has submitted 
documentation from the Isle of Capri Casino and The 
Silverstar Resort and Casino reflecting his 1995 win/loss 
totals.  It is not clear that this information was used in 
calculating the amount of the debt.  The win/loss casino 
statements were not mentioned in the statement of the case or 
the supplemental statement of the case.  The veteran was 
asked by the RO to submit a copy of his 1995 Income Tax 
Return and there is no record that he complied.  

In this regard, it should be noted that VA General Counsel's 
Office has held that, in determining gambling income for 
pension computation purposes, gambling losses may be deducted 
from gambling winnings under 38 C.F.R. § 3.271(c).  See 
VAOPGCPREC 17-89 (O.G.C. Prec. 17-89).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on a request for 
waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  The VA General Counsel has reinforced this 
obligation by holding that where the validity of a debt is 
challenged that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered.  See 
VAOGCPREC 6-98.  Under 38 U.S.C.A. § 7104(c) (West 1991), the 
Board is bound by the precedent opinions that are issued by 
the Office of the VA General Counsel.  Accordingly, this 
challenge as to the validity of this debt, including the 
validity of the amount of the debt, and the request for a 
retroactive release of liability, must be fully addressed 
before a determination on the veteran's request for waiver of 
recovery can be made.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be asked to 
submit a copy of his 1995 Income Tax 
Return and any other verification in his 
possession showing his net earnings from 
gambling in 1995.  This evidence should 
be associated with the claims folder.  

2.  An appropriate official at the RO 
should then adjudicate the issue of 
whether the creation of the debt caused 
by overpayment of VA pension benefits in 
the calculated amount of $9,391 is valid.  
In particular, the RO should determine 
whether any gambling income should have 
been offset by gambling losses pursuant 
to the precedent opinion issued by the VA 
General Counsel's Office.  See VAOPGCPREC 
17-89.  The amount of any resulting debt 
should be re-calculated and an 
explanation of how that amount was 
determined should be included.  

3.  The issue of validity of the debt 
should then be addressed by the RO.  If 
the issue of whether the overpayment of 
VA pension benefits was properly created 
is not resolved in the veteran's favor, 
the Committee should again consider the 
veteran's request for a waiver of the 
recovery of an overpayment of VA pension 
benefits.  If any determination is 
adverse to the veteran, a supplemental 
statement of the case should be provided 
to the veteran and his representative 
setting forth a clear and concise 
explanation of how the dollar amount of 
the overpayment was calculated, a 
citation to pertinent laws and 
regulations, and detailed reasons and 
bases for the decision.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


